
  Mauritania 1991 (rev. 2012)
  
  

  
  Subsequently amended 


Preamble


Trusting in the omnipotence of Allah, the Mauritanian people proclaim their will to guarantee the integrity of its Territory, its Independence, and its National Unity and to assume its free political, economic and social evolution.


Strong from its spiritual values and from the radiation of its civilization, it also proclaims, solemnly, its attachment to Islam and to the principles of democracy as they have been defined by the Universal Declaration of the Rights of Man of 10 December 1948 and by the African Charter of the Rights of Man and of Peoples of 28 June 1981 as well as in the other international conventions to which Mauritania has subscribed.


Considering that the liberty, the equality, and the dignity of Man cannot be assured except in a society which consecrates the primacy of law, concerned by creating durable conditions for a harmonious social evolution, respectful of the precepts of Islam, sole source of law and open to the exigencies of the modern world, the Mauritanian people proclaim, in particular, the intangible guarantee of the following rights and principles:







•
the right to equality;






•
the fundamental freedoms and rights of the human person;






•
the right of property;






•
the political freedoms and the trade union [syndicales] freedoms;






•
the economic and social rights;






•
the rights attached to the family, basic unit of the Islamic society.




United throughout history, by shared moral and spiritual values and aspiring to a common future, the Mauritanian People recognize and proclaim their cultural diversity, base of national unity and of social cohesion, and its corollary, the right to be different [à la difference]. The Arabic language, official language of the country and the other national languages, the Poular, the Soninké and the Wolof, constitute, each in itself, a national common patrimony to all Mauritanians that the State must, in the name of all, preserve and promote.


Conscious of the necessity of strengthening the ties with [their] brother peoples, the Mauritanian people, Muslim people, Arab and African, proclaim that they will work for the realization of the unity of the Grand Maghreb, of the Arab Nation and of Africa and for the consolidation of peace in the world.



Title I. General Provisions and Fundamental Principles



Article 1


Mauritania is an Islamic, indivisible, democratic, and social Republic.


The Republic assures to all citizens without distinction of origin, of race, of sex, or of social condition, equality before the law.


All particularist propaganda of racial or ethnic character is punished by the law.



Article 2


The people are the source of all power.


The national sovereignty belongs to the people who exercise it through their elected representatives and by way [voie] of referendum.


No fraction of the people or any individual may arrogate its exercise.


Political power is acquired, is exercised and is transmitted, within the framework of peaceful alternation, in accordance with the provisions of this Constitution. The coups d’état and other forms of unconstitutional changes of power are considered as imprescriptible crimes whose authors or accomplices, physical or juridical persons [personnes physiques ou morales], are punished by the law. Nevertheless, these acts, when they were committed before the date of entry into force of this constitutional law will not give rise to prosecution.


No partial or total abandonment of sovereignty may be decided without the consent of the people.



Article 3


The suffrage can be direct or indirect, in the conditions specified by the law. It is always universal, equal, and secret.


All the citizens of the Republic, of majority of both sexes, enjoying their civil and political rights, are electors.


The law favors the equal access of women and of men to the electoral mandate and elective functions.



Article 4


The law is the supreme expression of the will of the people. All are required to submit to it.



Article 5


Islam is the religion of the people and of the State.



Article 6


The national languages are: Arabic, Poular, Soninke, and Wolof. The official language is Arabic.



Article 7


The capital of the State is Nouakchott.



Article 8


The national emblem is a flag with a crescent and a gold star on a green field.


The seal of the State and the national anthem are established by the law.



Article 9


The Motto of the Republic is: Honneur – Fraternité – Justice [Honor – Fraternity – Justice].



Article 10


The State guarantees to all citizens the public and individual freedoms, notably:







•
the freedom to circulate and to establish themselves in all parts of the territory of the Republic;






•
the freedom to enter and to exit the national territory;






•
the freedom of opinion and of thought;






•
the freedom of expression;






•
the freedom of assembly;






•
the freedom of association and the freedom to adhere to any political or syndical organization of their choice;






•
the freedom of commerce and of industry;






•
the freedom of intellectual, artistic, and scientific creation;




Liberty cannot be limited except by the law.



Article 11


The political parties and groups concur in the formation and to the expression of the political will. They are formed and they exercise their activities freely under the condition of respecting the democratic principles and of not infringing, by their object or by their action[,] the national sovereignty, the territorial integrity, and the unity of the Nation and of the Republic.


The law establishes the conditions of creation, of functioning, and of dissolution  of the political parties.



Article 12


All citizens may accede to public functions and employments, without other conditions than those established by the law.



Article 13


No one shall be reduced to slavery or to any form of servitude [asservissement] of the human being, or submitted to torture and other cruel, inhuman or degrading treatments. These practices constitute crimes against humanity and are punished as such by the law.


All persons are presumed innocent until the establishment of their culpability by a regularly constituted jurisdiction.


No one can be prosecuted, arrested, detained or punished except in the cases determined by the law and according to the forms that it prescribes.


The honor and the private life of the citizen, the inviolability of the human person, of his domicile and of his correspondence are guaranteed by the State.



Article 14


The right to strike is recognized. It is exercised within the framework of the laws that regulate it.


The strike may be forbidden by the law for all public services or activities of vital interest to the Nation.


It is forbidden in the domains of Defense and of National Security.



Article 15


The right of property is guaranteed.


The right of inheritance is guaranteed.


The Waghf assets and foundations are recognized: their allocation [destination] is protected by the law.


The law can limit the extent of the exercise of private property if the exigencies of economic and social development necessitate it.


Expropriation can only proceed when public utility commands it and after a just and prior indemnity.


The law establishes the juridical regime for expropriation.



Article 16


The State and the society protect the family.



Article 17


No one is supposed to ignore the law.



Article 18


Every citizen has the duty of protecting and of safeguarding the independence of the country, its sovereignty and the integrity of its territory.


Treason, espionage, joining [passage] the enemy as well as all the infractions committed with prejudice to the security of the State, are repressed [réprimés] with all the rigor of the law.



Article 19


Every citizen must loyally fulfill his obligations towards the national collectivity and respect public property and private property.


The citizens enjoy the same rights and the same duties vis-à-vis the Nation. They participate equally in the construction [edification] of the Fatherland and have right, under the same conditions, to sustainable development and to an environment balanced and respectful of health.



Article 20


The citizens are equal concerning the taxes.


Each must participate in the public charges as a function of their contributive capacity.


No tax can be instituted except by virtue of a law.



Article 21


Every alien who resides legally on the national territory enjoys, for his person and his assets, the protection of the law.



Article 22


No one can be extradited except by virtue of the laws and conventions of extradition.



Title II. Of the Executive Power



Article 23


The President of the Republic is the Head of the State. He is of Muslim religion.



Article 24


The President of the Republic is the guardian of the Constitution. He incarnates the State. He assures, through his arbitration, the continuous and regular functioning of the public powers.


He is the guarantor of the national independence and of the integrity of the territory.



Article 25


The President of the Republic exercises the executive power. He presides over the Council of Ministers.



Article 26


The President of the Republic is elected for five years by universal direct suffrage. He is elected with the absolute majority of the suffrage expressed. If this is not obtained in the first round of the ballot by one of the candidates, it proceeds to a second round two weeks later. Only the two candidates who, remaining in competition, received the greatest number of votes in the first round, may present themselves.


Every citizen born Mauritanian enjoying their civil and political rights and at least forty (40) years old, and at most seventy five (75) years old, at the date of the first round of the election[,] is eligible to the Presidency of the Republic.


The ballot is opened at the convocation of the President of the Republic.


The election of the new President of the Republic takes place thirty (30) days at least and forty five (45) days at most before the expiration of the mandate of the President in office.


The conditions and forms of acceptance of the candidature as well as the rules related to the death or the impediment of the candidates to the Presidency of the Republic are determined by an organic law.


The dossiers of the candidatures are received by the Constitutional Council which rules on their regularity and proclaims the results of the ballot.



Article 27


The mandate of President of the Republic is incompatible with the exercise of any public or private function and with belonging to the directive instances of a political party.



Article 28


The President of the Republic is re-eligible one sole time.



Article 29


The President of the Republic newly elected enters his functions at the expiration of the mandate of his predecessor. Before entering into [his] function, the President of the Republic takes an oath in these terms:


"I swear by Allah the Unique to well and faithfully perform my functions, respecting the Constitution and the laws, to watch over the interest of the Mauritanian People, to safeguard the independence and the sovereignty of the country, the unity of the fatherland and the integrity of the national territory.


I swear by Allah the Unique, not to take or support at all, directly or indirectly, an initiative that could lead to the revision of constitutional provisions related to the duration of the presidential mandate and to the regime of its renewal, specified in Articles 26 and 28 of this Constitution.”


The oath is taken before the Constitutional Council, in the presence of the Bureau of the National Assembly, of the Bureau of the Senate, of the President of the Supreme Court and of the President of the High Islamic Council.



Article 30


The President of the Republic determines and conducts the foreign policy of the Nation, as well as its policy of defense and of security.


He appoints the Prime Minister and terminates his functions.


On proposal of the Prime Minister, he appoints the Ministers to whom he may delegate[,] by decree[,] certain of his powers. The Prime Minister [being] consulted, he terminates their functions.


The Prime Minister and the Ministers are responsible before [devant] the President of the Republic.


The President of the Republic communicates with the Parliament through messages. These messages do not lead to any debate.



Article 31


The President of the Republic can, after consultation with the Prime Minister and the Presidents of the Assemblies, pronounce the dissolution of the National Assembly. The general elections take place at least thirty (30) days and at most sixty (60) days after the dissolution.


The National Assembly meets of plain right fifteen (15) days after its election. If this meeting takes place outside of the periods specified for the ordinary sessions, a session is opened of right for a duration of fifteen (15) days.


A new dissolution cannot proceed during the twelve (12) months following these elections.



Article 32


The President of the Republic promulgates the laws within the time established in Article 70 of this Constitution.


He exercises [dispose] the regulatory power, and can delegate all or part of it to the Prime Minister.


He appoints to the civil and military offices.



Article 33


The decrees of a regulatory character are countersigned, the case arising, by the Prime Minister and the Ministers charged with their execution.



Article 34


The President of the Republic is the Supreme Head of the Armed Forces. He presides over the Superior Councils and Committees of the National Defense.



Article 35


The President of the Republic accredits the ambassadors and the extraordinary envoys to foreign powers. The ambassadors and extraordinary envoys are accredited to him.



Article 36


The President of the Republic signs and ratifies the treaties.



Article 37


The President of the Republic exercises [dispose] the right of pardon and of the right to remit or to commute a sentence.



Article 38


The President of the Republic can, on any question of national importance, refer the people to [a matter] by way of referendum.



Article 39


When an imminent peril menaces the institutions of the Republic, the security or the independence of the Nation or the integrity of its territory, and when the regular functioning of the constitutional powers is impeded, the President of the Republic takes the measures required by these circumstances after official consultation of the Prime Minister, of the Presidents of the Assemblies as well as of the Constitutional Council.


He informs the Nation of it by a message.


These measures, inspired by the will to assure, in the shortest time, the reestablishment of the continuous and regular functioning of the public powers, cease to have effect in the same form as soon as the circumstances that have engendered them will have come to an end.


The Parliament meets of plain right.


The National Assembly cannot be dissolved during the exercise of the exceptional powers.



Article 40


In the case of vacancy or of an impediment declared definitive by the Constitutional Council, the President of the Senate assures the interim of the President of the Republic for the managing [expédition] of the current affairs. The Prime Minister and the members of the Government, considered as having resigned, assure the managing of the current affairs. The interim President cannot terminate their functions. He cannot refer the people to [a matter] by way of referendum nor dissolve the National Assembly.


The election of the new President of the Republic takes place, except [in the] case of force majeure, declared by the Constitutional Council, within the three (3) months following the declaration of the vacancy or of the definitive impediment.


During the interim period, no constitutional modifications can intervene either by the way [of] referendum or by the parliamentary [way].



Article 41


The Constitutional Council, in order to declare the vacancy or the definitive impediment, is referred to [the matter] by either:







•
The President of the Republic;






•
The President of the National Assembly;






•
The Prime Minister.





Article 42


The Prime Minister defines, under the authority of the President of the Republic, the policy of the Government.


One month at the latest after the appointment of the Government, the Prime Minister presents his program before the National Assembly and engages the responsibility of the Government on this program in the conditions specified in Articles 74 and 75.


The Prime Minister allocates the tasks among the ministers.


He directs and coordinates the action of the Government.



Article 43


The Government sees to the implementation [mise en oevre] of the general policy of the State in accordance with the orientations and with the options established by the President of the Republic.


It provides for [dispose] the Administration and of the Armed Force.


It sees to the publication and the execution of the laws and regulations.


It is responsible before the Parliament in the conditions and following the procedures specified in Articles 74 and 75 of this Constitution.



Article 44


The functions of the members of the Government are incompatible with the exercise of any parliamentary mandate, with any function of professional representation of a national character, with any professional activity, and in a general manner with any public or private employment.


An organic law establishes the conditions in which the replacement of the titular of such mandates, functions, or employments [emplois] is provided for. The replacement of the members of Parliament takes place according to the provisions of Article 48 of this Constitution.



Title III. Of the Legislative Power



Article 45


The legislative power belongs to the Parliament.



Article 46


The Parliament is composed of two (2) representative Assemblies: the National Assembly and the Senate.



Article 47


The Deputies to the National Assembly are elected for five (5) years by direct suffrage.


The Senators are elected for six (6) years by indirect suffrage. They assure the representation of the territorial collectivities of the Republic. The Mauritanians resident abroad are represented in the Senate. The Senators are renewed by thirds (1/3) every two (2) years.


All Mauritanian citizens enjoying their civil and political rights [and] at least twenty-five (25) years old are eligible to be [a] Deputy and at least thirty-five (35) years old [are eligible] to be a Senator.



Article 48


An organic law establishes the conditions for the election of the members of Parliament, their number, their indemnity, the conditions of eligibility, [and] the regime of the ineligibilities and of the incompatibilities.


It also establishes the conditions in which the persons named to assure the replacement of the Deputies or the Senators in the case of vacancy of a seat, are elected [,] until the general or partial renewal of the Assembly to which they belong.



Article 49


The Constitutional Council decides in the case of dispute [contestation] concerning the regularity of the election of the parliamentarians or concerning their eligibility.



Article 50


No member of the Parliament may be prosecuted, pursued, arrested, detained or judged because of the opinions or the votes emitted by him during the exercise of his functions.


No member of the Parliament, during the sessions, may be prosecuted or arrested in [a] criminal or [a] correctional matter without the authorization of the Assembly to which he belongs except in case of flagrante delicto.


No member of the Parliament may be arrested, outside [a] session, except with the authorization of the Bureau of the Assembly to which he belongs, except in case of flagrante delicto, of authorized prosecution or of definitive condemnation.


The detention or the prosecution of a member of the Parliament is suspended if the Assembly to which he belongs requires it.



Article 51


All imperative mandates are null.


The right to vote of the members of the Parliament is personal.


The organic law can authorize exceptionally the delegation of [the] vote. In this case, no one may receive the delegation for more than one mandate.


Any deliberation outside the time of the sessions or outside the place of the sitting is null. The President of the Republic can demand the Constitutional Council to declare this nullity.


The sittings of the National Assembly and of the Senate are public. The report of the debates is published in the Journal Officiel [Official Gazette].


Each one of the Assemblies can sit in closed session at the demand of the Government or of one-fourth (1/4) of its members present.



Article 52


The Parliament meets of plain right in two (2) ordinary sessions each year. The first session opens on the first business [ouvrable] day of the month of October. The second session [opens on] the first business day of the month of April. The duration of each session may not exceed four (4) months.



Article 53


The Parliament can meet in an extraordinary session at the demand of the President of the Republic or of the majority of the members of the National Assembly for a determined agenda [ordre du jour]. The length of an extraordinary session may not exceed one month.


The extraordinary sessions are opened and closed by a decree of the President of the Republic.



Article 54


The members of the Government have access to the two Assemblies. They are heard when they demand it. They may be assisted by commissioners of the Government.



Article 55


The President of the National Assembly is elected for the duration of the legislature.


The President of the Senate is elected after each partial renewal.



Title IV. Of the Relations Between the Legislative Power and the Executive Power



Article 56


The law is voted by the Parliament.



Article 57


[The following] are of the domain of the law:







•
the fundamental rights and duties of persons[,] notably the regime of public freedoms, the safeguarding of the individual freedoms, and the constraints imposed by the national defense [on] citizens on their person and their assets;






•
nationality, the status and the capacity of the persons, marriage, divorce, and inheritance;






•
the conditions of settlement [établissement] of persons and the status of aliens;






•
the determination of crimes and misdemeanors as well as the sentences that are applicable to them, the criminal [pénale] procedure, amnesty, the creation and the organization of the jurisdictions, [and] the status of the magistrates;






•
the civil procedure and the ways [voies] of execution;






•
the customs regime, the regime of emission of money, the regime of the banks, of credit, and of insurance;






•
the electoral regime and the territorial division of the country;






•
the regime of property, of real rights, and of civil and commercial obligations;






•
the general regime of water, of mines, and of hydro-carbons, of fishing and of the merchant marine, of the fauna, of the flora, and of the environment;






•
the protection and the safeguarding of the cultural and historical patrimony;






•
the general rules related to education and health;






•
the general rules related to the syndical right, to the right to work, and to social security;






•
the general organization of the administration;






•
the free administration of the local collectivities, of their competences, and of their resources;






•
the tax base, the rates and the modalities of recovery of the taxes of all natures;






•
the creation of categories of public establishments;






•
the fundamental guaranties granted to the civil and the military functionaries as well as the general status of the Public Function;






•
the nationalizations of enterprises and the transfers of property from the public sector to the private sector; [and]






•
the general rules of the organization of the National Defense.




The laws of finance determine the resources and the charges of the State in the conditions and under the reservations [réserves] specified by an organic law.


The laws and the programs determine the objectives of the economic and social action of the State.


The provisions of this Article may be specified [précisées] and completed by an organic law.



Article 58


The declaration of war is authorized by the Parliament.



Article 59


The matters other than those that are the domain of the law belong [relèvent] to the regulatory power.


The texts of legislative form intervening in these matters can be modified by decree, if the Constitutional Council declares that they have a regulatory character by virtue of the preceding paragraph.



Article 60


After the agreement of the President of the Republic, the Government can, for the execution of its program, demand of the Parliament the authorization of taking by ordinance, for a limited period, the measures that are normally of the domain of the law.


These ordinances are taken in the Council of Ministers and require the approval of the President of the Republic[,] who signs them.


They enter into force as soon as they are published, but they become lapsed if the Bill of the law of ratification is not deposited before [devant] the Parliament before [avant] the date established by the enabling law.


At the expiration of the time mentioned in the first paragraph of this Article, the ordinances cannot be modified[,] except by the law[,] in the matters that are of the legislative domain.


The enabling law lapses if the National Assembly is dissolved.



Article 61


The initiative of the laws belongs concurrently to the Government and to the members of Parliament.


The Bills of law are debated in the Council of Ministers and deposited with the Bureau of one of the two Assemblies. The Bills of the Law of Finance are first submitted to the National Assembly.



Article 62


The Government and the members of the Parliament have the right of amendment.


The proposals or amendments deposited by the members of Parliament are not receivable when their adoption would have as consequence either the reduction of the public revenues or the creation or the aggravation of a public charge, unless they should be accompanied by a proposal of augmentation of revenues or of equivalent economies.


They can be declared not receivable when they affect a matter that belongs to the regulatory power by virtue of Article 59 or are contrary to a delegation granted by virtue of Article 60 of this Constitution.


If the Parliament disregards [passe outre] the non-receivability raised by the Government by virtue of one of the two preceding paragraphs, the President of the Republic can refer [the matter] to the Constitutional Council[,] which decides within a time period of eight (8) days.



Article 63


The discussion of the Bills of law focuses, before the first Assembly referred to [the matter], on the text presented by the Government.


An Assembly referred to [the matter] of a text voted on by the other Assembly deliberates on the text that is transmitted to it.



Article 64


The Bills and proposals of laws, at the demand of the Government or of the Assembly to which they are referred, are sent for examination to commissions especially established for this purpose.


The Bills and proposals for which such a demand has not been made are sent to one of the permanent commissions whose number is limited to five (5) in each Assembly.



Article 65


After the opening of the debate, the Government can oppose the examination of any amendment that has not previously been submitted to the Commission.


If the Government demands it, the Assembly referred to [the matter] decides with a single vote on all or part of the text in discussion retaining only the amendments proposed or accepted by it.



Article 66


Any Bill or proposal is examined successively by the two Assemblies with [a] view to the adoption of an identical text.


In the case of a disagreement and when the Government has declared urgency, the Bill can be submitted after one sole reading by each of the two Assemblies to a joint commission [commission paritaire] charged with proposing a text concerning the provisions remaining in discussion.


This text can be submitted in the same way to the two Assemblies for adoption. In this case no amendments are further [plus] receivable.


If the joint commission is not able to propose a common text or if this text is not adopted by the two Assemblies, the Government can, after a new reading by the two chambers, demand [that] the National Assembly decide definitively.



Article 67


The laws to which the Constitution confers the character of organic laws are voted on and modified in the following conditions:


The Bill or proposal is only submitted to the deliberation and to the vote of the first Assembly referred to [the matter] at the expiration of a time period of fifteen (15) days after its deposit.


The procedure of Article 66 is applicable. However, lacking an agreement between the two Assemblies, the text may only be adopted by the National Assembly in [a] last reading with an absolute majority of its members.


The organic laws concerning the Senate must be voted in the same terms by the two Assemblies.


The organic laws may only be promulgated after declaration by the Constitutional Council of their conformity with the Constitution.



Article 68


The Parliament votes the Bill of the Law of Finance.


The Parliament is referred to [the matter] of the Bill of the Law of Finance at the latest on the first Monday of the month of November.


If the National Assembly has not decided in [a] first reading in a time period of forty five (45) days after the deposit of the Bill, the Government refers [the matter] to the Senate which must decide in a time period of fifteen (15) days. It then proceeds within the conditions specified in Article 66 of this Constitution.


If the Parliament has not voted on the budget in a time period of sixty days (60) days, or if it did not vote it in balanced form, the Government returns [renvoie] the Bill of the Law of Finance within fifteen (15) days to the National Assembly.


The National Assembly must decide within eight (8) days. If the budget is not approved at the expiration of this time period, the President of the Republic establishes it of office[,] by ordinance[,] based on the revenues from the preceding year.


The Parliament controls the execution of the budget of the State and [the] annexed budgets. A statement [état] of expenses will be provided to the Parliament at the end of each six months [semestre] for the previous six months. The definitive accounts of a fiscal year [exercise] are deposited during the course of the budgetary session of the following year and approved by a law.


The Court of Accounts [Cour des Comptes] is the superior Institution, independent [and] responsible for [chargée de] the control of the public finances.


Its organization and its functioning as well as the status of its members will be established by an organic law.



Article 69


The agenda of the Assemblies includes, by priority and in the order determined by the Government, the discussion of the Bills and proposals of law accepted by it.


One sitting per week is reserved by priority for the questions of the members of the Parliament and for the responses of the Government.



Article 70


The President of the Republic promulgates the laws in a time period of eight (8) days at the earliest and thirty (30) days at the latest following the transmission to him [of the laws] made by the Parliament.


The President of the Republic can, during this time period, send back the Bill or the proposal of law for a second reading. If the National Assembly decides on adoption by the majority of its members, the law is promulgated and published within the time period specified in the preceding paragraph.



Article 71


The state of siege and the state of urgency are decreed by the President of the Republic, for a maximum duration of thirty (30) days.


This duration can be extended by the Parliament.


It meets of plain right if it is not in session.


The law defines the exceptional powers granted to the President of the Republic by the declarations of state of siege and of state of urgency.



Article 72


The Government is held to furnish to the Parliament, in the forms specified by the law, all the explanations that have been demanded of it[,] of its management and of its acts.



Article 73


The Prime Minister makes[,] once per year, during the course of the November session, a report to the National Assembly concerning the activity of the Government during the past year and presents [expose] the general outlines of his program for the coming year.



Article 74


The Prime Minister is, severally [solidairement] with his Ministers, responsible before the National Assembly. The commencement of the political responsibility results from the question of confidence or from the motion of censure.


The Prime Minister, after deliberation of the Council of Ministers, engages [engage] before the National Assembly the responsibility of the Government on his program and eventually on a declaration of general policy.


The National Assembly engages [met en cause] the responsibility of the Government by the vote of a motion of censure.


A motion of censure deposited by a Deputy must expressly bear the title and the signature of its author. Such a motion is only receivable if it is signed by at least one-third (1/3) of the members of the National Assembly.


The vote can only take place forty-eight (48) hours after the deposit of the question of confidence or of the motion of censure.



Article 75


The vote of no confidence or the adoption of a motion of censure results in [entraîne] the immediate resignation of the Government. These [such a vote or motion] may only be acquired [with] the majority of the Deputies composing the National Assembly, [and] only the votes of no confidence or the votes favorable to the motion of censure are counted.


The resigned Government continues to manage the current affaires until the nomination, by the President of the Republic, of a new Prime Minister and of a new Government.


If a motion of censure is rejected, its signatories cannot propose a new one during the course of the same session, except in the case specified in the following paragraph.


The Prime Minister, after deliberation of the Council of Ministers, engages the responsibility of the Government before the National Assembly on the vote of a text. In this case, this text is considered adopted, except if a motion of censure, deposited in the following twenty-four hours, is voted within the conditions specified in the first paragraph of this Article.


The Prime Minister has the faculty to demand to the Senate for the approval of a declaration of general policy.



Article 76


The cloture of the ordinary or the extraordinary sessions is by right delayed in order to permit, the case arising, the application of the provisions of Article 75 of this Constitution.



Article 77


If, in an interval of less than thirty-six (36) months, two changes of Government have intervened following a vote of no confidence or of a motion of censure, the President of the Republic can, after the opinion of the President of the National Assembly, pronounce the dissolution of it.


In this case, it will proceed to new elections in a time period of forty (40) days at most. The new National Assembly meets of plain right three (3) weeks after its election.



Title V. Of the Treaties and International Agreements



Article 78


The treaties of Peace, of union, the treaties of commerce, the treaties or agreements concerning the international organization, those which engage the finances of the State, those which modify the provisions of a legislative nature, those that concern the status of the persons, and the treaties concerning the frontiers of the State, may only be ratified by virtue of a law.


They only take effect after being ratified or approved.


No cession, no exchange, no addition of territory is valid without the consent of the people who pronounce themselves by way of referendum.


In the case specified in the last paragraph of Article 2 of this Constitution, the majority required is four-fifths (4/5) of the suffrage expressed.



Article 79


If the Constitutional Council, referred to [the matter] by the President of the Republic, or by the President of the National Assembly[,] or by the President of the Senate[,] or by one-third (1/3) of the Deputies or the Senators, declares that an international engagement includes a clause contrary to the Constitution, the authorization to ratify or to approve it can only intervene after revision of the Constitution.



Article 80


The treaties or agreements regularly ratified or approved have, on their publication, an authority superior to that of the laws, subject, for each agreement or treaty, to their application by the other party.



Title VI. Of the Constitutional Council



Article 81


The Constitutional Council is composed of nine (9) members, whose mandate lasts nine (9) years and is not renewable. The Constitutional Council is renewed by thirds (1/3) every three years. Four [4] of the members are appointed by the President of the Republic, three [3] by the President of the National Assembly, and two [2] by the President of the Senate.


The members of the Constitutional Council must be at least thirty-five (35) years old.


They cannot belong to the directive instances of the political parties. They enjoy parliamentary immunity.


The President of the Constitutional Council is appointed by the President of the Republic from among the members that he appointed. He has the deciding vote in case of [a] tie [cas de partage].



Article 82


The functions of member of the Constitutional Council are incompatible with those of member of the Government or of the Parliament. The other incompatibilities are established by an organic law.



Article 83


The Constitutional Council sees to the regularity of the election of the President of the Republic.


It examines the complaints and proclaims the results of the ballot.



Article 84


The Constitutional Council decides, in case of dispute, concerning the regularity of the election of the Deputies and of the Senators.



Article 85


The Constitutional Council sees to the regularity of the operations of referendum and proclaims the results.



Article 86


The organic laws, before their promulgation and the regulations of the Parliamentary Assemblies before their implementation must be submitted to the Constitutional Council which decides concerning their conformity with the Constitution.


To the same ends, the laws can be referred to the Constitutional Council, before their promulgation by the President of the Republic, by the President of the National Assembly, by the President of the Senate, or by one third (1/3) of the Deputies composing the National Assembly or by one-third (1/3) of the Senators composing the Senate.


In the cases specified in the two preceding paragraphs, the Constitutional Council must decide in the time of one (1) month. However, at the demand of the President of the Republic, if there is urgency, this time period is reduced to eight (8) days.


In these same cases, the referral of the Constitutional Council to [the matter] suspends the time period of promulgation.



Article 87


A provision declared unconstitutional may not be promulgated or implemented.


The decisions of the Constitutional Council are invested with the authority of a judged matter.


The decisions of the Constitutional Council are not susceptible to any recourse.


They impose themselves on the public powers and on all the administrative and jurisdictional authorities.



Article 88


An organic law determines the rules of organization and of functioning of the Constitutional Council[,] the procedure that is followed before it and notably the time periods opened for referral of disputes to it.



Title VII. Of the Judicial Power



Article 89


The judicial power is independent of the legislative power and of the executive power.


The President of the Republic is guarantor of the independence of the Magistrature.


He is assisted by the Superior Council of the Magistrature, over which he presides.


The Superior Council of the Magistrature includes two formations, one competent vis-à-vis the presiding magistrates, the other vis-à-vis of the prosecuting magistrates.


Within the respect of the principle of the independence of the Magistrature, an organic law establishes the status of the magistrates and defines the rules of organization and of functioning of the Superior Council of the Magistrature.



Article 90


A judge is only obedient to the law. Within the framework [cadre] of his mission, he is protected against all forms of pressure of a nature [that] harms [nuire] his free will.



Article 91


No one may be arbitrarily detained. The judicial power, guardian of individual liberty, assures the respect of this principle in the conditions specified by the law.



Title VIII. Of the High Court of Justice



Article 92


A High Court of Justice is instituted.


It is composed of members elected, from among them [en leur sein] and in equal number, by the National Assembly and the Senate, after each general or partial renewal of these Assemblies. It elects its President from among [parmi] its members.


An organic law establishes the composition of the High Court of Justice, the rules of its functioning as well as the procedure applicable before it.



Article 93


The President of the Republic is only responsible for the acts accomplished in the exercise of his functions in the case of high treason.


He cannot be impeached [mis en accusation] except by the two Assemblies deciding with an identical vote in public ballot and by the absolute majority of the members that compose them; he is judged by the High Court of Justice.


The Prime Minister and the members of the Government are criminally responsible for the acts accomplished in the exercise of their functions and qualified as crimes or misdemeanors at the moment when they were committed. The procedure defined above is applicable to them as well as to their accomplices in the case of conspiracy against the security of the State. In the case specified in the present paragraph, the High Court of Justice is bound by the definition of crimes and misdemeanors as well as by the determination of the penalties as they result from the criminal laws in force at the moment when the acts were committed.



Title IX. Of the Consultative Institutions



Article 94


A High Islamic Council composed of five (5) members is instituted before the President of the Republic.


The President and the other members of the High Islamic Council are appointed by the President of the Republic.


The High Islamic Council meets at the demand of the President of the Republic.


It formulates an opinion on the questions concerning which it is consulted by the President of the Republic.



Article 95


The Economic and Social Council, referred to [the matter] by the President of the Republic, gives its opinion concerning the Bills of law, the ordinances, or the decrees of an economic or social character as well as concerning the proposals of law of the same nature which are submitted to it.


The Economic and Social Council may designate one of its members to present before the parliamentary assemblies the opinion of the Council concerning the Bills or proposals of law that have been submitted to it.



Article 96


The Economic and Social Council can also be consulted by the President of the Republic concerning any economic or social question of interest to the State. Any plan and bill of program law of an economic or social character is submitted to it for [an] opinion.


The composition of the Economic and Social Council and its rules and functioning are established by an organic law.



Article 97


The National Commission of the Rights of Man is the independent consultative Institution of promotion and of protection of the Rights of Man.


The composition, the organization and the functioning of the National Commission of the Rights of Man are established by an organic law.



Title X. Of the Territorial Collectivities



Article 98


The territorial collectivities are the communes as well as the entities to which the law confers this quality.


These collectivities are administered by elected councils in the conditions specified by the law.



Title XI. Of the Revision of the Constitution



Article 99


The initiative of the revision of the Constitution belongs concurrently to the President of the Republic and to the members of the Parliament.


No Bill of revision presented by the parliamentarians may be discussed if it has not been signed by one-third (1/3) at least of the members composing one of the Assemblies.


Each Bill of revision must be voted by a majority of two-thirds (2/3) of the Deputies composing the National Assembly and two-thirds (2/3) of the Senators composing the Senate, to be able to be submitted to referendum.


No procedure of revision of the Constitution can be engaged if it jeopardizes the existence of the State or if it infringes the integrity of the territory, the republican form of the Institutions, the pluralist character of the Mauritanian democracy or the principle of democratic alternation in power and its corollary, the principle according to which the mandate of the President of the Republic is of five years, renewable one sole time, as specified in Articles 26 and 28 above.



Article 100


The revision of the Constitution is definitive after have being approved by referendum by a simple majority of the suffrage expressed.



Article 101


However, the bill of revision is not presented to referendum when the President of the Republic decides to submit it to the Parliament convoked in congress; in this case, the Bill of revision is only approved if it receives [réunit] the majority of the three-fifths (3/5) of the suffrage expressed. The Bureau of the Congress is that of the National Assembly.



Title XII. Of the Final Provisions



Article 102


The legislation and the regulations in force in the Islamic Republic of Mauritania continue to be applicable as long as they have not been modified, in the forms specified in the Constitution.


The laws prior to the Constitution must be modified, if it applies, to render them in conformity with the constitutional rights and freedoms in a time not exceeding three years from the date of promulgation of this constitutional law.


In case that the modifications specified in the preceding paragraph are not adopted in the prescribed times, any individual can bring these laws before the Constitutional Council for examination of their constitutionality. The provisions declared unconstitutional may not be applied.

